—Appeal from an order (denominated judgment) of Supreme Court, Onondaga County (Stone, J.), entered December 12, 2001, which granted the petition seeking a permanent stay of arbitration.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the petition is denied.
*1064Memorandum: Supreme Court erred in granting the petition seeking a permanent stay of arbitration. Marlene F. Sawbridge (respondent) notified petitioner, the insurer providing her with supplemental underinsured motorist (SUM) coverage, of her intention to make a claim for SUM benefits as soon as was reasonably practicable, as required by the policy. Respondent was injured in a motor vehicle accident on November 20, 1999, and for several months after the accident she received conservative treatment for relatively minor injuries. She was released from treatment by her orthopedist in late June 2000, and she thereafter sought evaluation and care from a neurosurgical clinic, which recommended and performed a cervical discectomy and fusion in May 2001. Because factors such as “the seriousness and nature of the insured’s injuries * * *, the potential liability of multiple parties * * * and of course the extent of a tortfeasor’s coverage * * * will vary from case to case, so too will the time at which an underinsurance claim becomes reasonably ascertainable. Thus, although coverage is ‘triggered’ when the limit of the insured’s bodily injury coverage is greater than the same coverage in the tortfeasor’s policy, the acquisition of this information, the existence of other conditions and the occurrence of other developments do not always take place at a fixed time” (Matter of Metropolitan Prop. & Cas. Ins. Co. v Mancuso, 93 NY2d 487, 493). We conclude under the circumstances presented herein that the notification by respondent to petitioner in August 2000 of her intention to make a claim for SUM benefits was as soon as was reasonably practicable. Present — Green, J.P., Wisner, Scudder, Kehoe and Gorski, JJ.